Citation Nr: 0108688	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
February 1945.

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark New Jersey, that recharacterized anxiety disorder as 
posttraumatic stress disorder (PTSD) and assigned an 
increased (10 percent) evaluation effective from July 1999.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

Inasmuch as a higher evaluation is potentially available, and 
as the issue of an increased rating was already in appellate 
status at the time of the January 2000 rating action, the 
Board will consider entitlement to an increased rating for 
PTSD for the entire appeal period.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The appealed January 2000 rating decision also determined that 
a claim for service connection for chronic fatigue syndrome 
(CFS) was not well grounded.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the issue 
of service connection for CFS is referred back to the RO for 
appropriate action.  

The veteran has not requested a hearing.


REMAND

The duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In developing the claim for an increased rating for 
service-connected PTSD, the RO obtained private and VA 
treatment records and afforded the veteran a VA compensation 
and pension examination.  According to the VA examination 
report, the claims file was not available for review.  The 
examiner noted that the veteran's chief symptom was the onset 
of dreams of combat experiences in the prior year with no 
other claim of mental disturbance.  Subsequently, in his 
notice of disagreement, the veteran reported continuous 
suffering from flashbacks, nightmares, and inability to 
establish and maintain favorable relationships.  In this 
case, the duty to assist also includes ordering a fresh 
examination where the record is insufficient.  See 38 C.F.R. 
§ 4.2 (2000); Littke v. Derwinski, 1 Vet. App. 90, 93 (1995); 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Because of the change in the law brought about by the VCAA, a 
remand is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

As noted above, the Board has identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since his October 1999 VA 
examination.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA PTSD 
evaluation.  The claims file and a copy 
of this remand must be made available to 
the examiner for review in connection 
with this examination.  The examiner 
should review the claims file and note 
that review in the examination report.  

3.  The examiner should examine the 
veteran and provide findings that take 
into account the veteran's complaint of 
flashbacks, nightmares, and inability to 
establish and maintain favorable 
relationships.  The examiner is asked to 
assign a Global Assessment of Functioning 
(GAF) score and explain what that score 
means.  All examination findings along 
with complete rationale of opinions and 
conclusions should be set forth in a 
legible report.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5. Thereafter, the RO should re-adjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





